Filed pursuant to Rule424(b)(5) Registration No.333-139975 PROSPECTUS SUPPLEMENT NO.2 (TO PROSPECTUS DATED JANUARY 23, 2007) Common Stock You should carefully read this prospectus supplement and the accompanying prospectus before you invest. Both documents contain information you should consider before making your investment decision. This prospectus supplement relates to the issuance and sale of shares of our common stock for aggregate gross proceeds of up to $7,500,000 through our sales agent, Wm Smith & Co.These sales, if any, will be made pursuant to the terms of an At Market Issuance Sales Agreement entered into between us and our sales agent, the form of which was filed with the Securities and Exchange Commission under a Current Report on Form 8-K dated March 27, 2009 and is incorporated herein by reference. Our sales agreement with Wm Smith & Co is limited to the sale of common stock with gross proceeds aggregating Our common stock is listed and traded on The Nasdaq Capital Market under the symbol “PPHM”. On March 26, 2009, the last reported sale price of our common stock on
